Citation Nr: 1630201	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in April 2011, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and a July 2012 administrative determination by the VA Pension Management Center (PMC) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the Detroit, Michigan Regional Office (RO), which currently has jurisdiction of the claims.  The appellant had requested a videoconference hearing before the Board, but she canceled her hearing request at about the time her hearing was scheduled in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for the Cause of the Veteran's Death 

The appellant contends that the Veteran's cause of death (carcinoma of the colon with metastases, with contributory coronary artery disease, hypothyroidism, and diabetes mellitus) was attributable to his period service and to exposure to Agent Orange therein.  At the time of the Veteran's death in April 2011, there were no service-connected disabilities in effect.  Nevertheless, service department records show that the Veteran served a tour of duty in the Republic of Vietnam between May 1966 and May 1968, and was awarded the Purple Heart and Combat Infantryman Badge, among other awards.  Thus, he is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f).  Furthermore, private treatment records in the file show he had diagnoses of coronary artery disease and diabetes mellitus type II; such disabilities are presumed to have been associated with Agent Orange exposure, even though there may be no record of such diseases during service.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e).  Colon cancer is not one of the enumerated diseases associated with Agent Orange exposure.  Id.  

With knowledge of the foregoing information, a VA physician reviewed the Veteran's claims file in March 2012 and rendered an opinion that was unfavorable to the appellant's claim, finding that the coronary artery disease and diabetes mellitus did not result in the Veteran's death.  It is the Board's judgment, however, that such an opinion is inadequate, because in the brief rationale provided by the VA examiner, there was no explanation for whether (and if so, how) the contributory conditions listed on the death certificate contributed "substantially or materially" (i.e., the standard provided in 38 C.F.R. § 3.312(c)) to the Veteran's death.  Additionally, in August 2014 the appellant's representative furnished two medical abstracts, showing that studies suggested a link between diabetes mellitus type II and colorectal cancer, but there is no opinion on the likelihood that such a link existed in the Veteran's case.  As the current record is insufficient to decide the claim, development for another opinion is necessary.  38 C.F.R. § 3.159(c)(4).

According to his death certificate, the Veteran died at a private hospital, St. Joseph Mercy Hospital (Oakland).  While the claims file contains some private records to include those from St. Joseph Mercy, they are dated no later than May 2009.  Therefore, the RO should ask the appellant to provide all records from that facility from May 2009 to the Veteran's death in April 2011, or request her to submit a medical release form authorizing the RO to obtain such records on her behalf. 

VA Burial Benefits 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).  Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The Milwaukee PMC, in a July 2012 administrative determination, denied burial benefits to the appellant because the Veteran's death was not service connected.  In a separate July 2012 administrative determination, the PMC informed the appellant that a claim for nonservice-connected burial benefits was also denied.  On a VA Form 21-0958 filed in June 2013, the appellant indicated her (timely) disagreement with the issues of service connection for the cause of the Veteran's death (i.e., entitlement to Dependency and Indemnity Compensation) and entitlement to a burial allowance.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Here, the AOJ has not yet issued the appellant a SOC on the burial benefits issue for which she has filed a notice of disagreement in June 2013.  However, as the burial benefits matter is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, because a favorable decision on the latter issue will impact the disposition of the former issue, the service connection claim should be adjudicated before the AOJ reconsiders the burial benefits issue and issues a SOC if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant to obtain the Veteran's terminal records from St. Joseph Mercy Hospital (Oakland), or to submit a medical release authorizing VA to obtain the records on her behalf.

2.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the cause of his death in April 2011.  Based on the evidence of record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or higher probability) that the conditions listed on the death certificate, namely, coronary artery disease and diabetes mellitus, (a) contributed "substantially or materially" to the Veteran's death, or (b) resulted in debilitating effects and general impairment of health to an extent that they rendered the Veteran materially less capable of resisting the effects of the fatal colon cancer with metastases (i.e., were of such severity as to have a material influence in accelerating death).  See 38 C.F.R. § 3.312(c).  The consulting physician must explain the rationale for all opinions. 

In formulating the opinion, the consulting physician is asked to comment upon the Veteran's death certificate, which reflects coronary artery disease, diabetes mellitus, and hypothyroidism as significant contributory conditions leading to death (but not resulting in the underlying cause of death by metastatic colon cancer).  As of now, other pertinent records for consideration include private records of the Veteran, showing treatment for coronary artery disease and diabetes mellitus type II; the opinion of the VA examiner in March 2012, giving an insufficient explanation; and the medical abstracts provided by the appellant's representative in August 2014, suggesting a link between diabetes mellitus type II and colorectal cancer.  

The opinion-provider should note the following guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, contributed substantially or materially; that it combined to cause death; and that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

3.  After the above development requested is completed, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the appellant and her representative opportunity to respond, and return the case to the Board. 

4.  Following adjudication of the appellant's claim for service connection for the cause of the Veteran's death, the AOJ should reconsider the appellant's claim for VA burial benefits.  If the benefit sought remains denied, the AOJ should issue a SOC addressing the claim seeking VA burial benefits (service-connected and nonservice-connected).  In order to perfect an appeal to the Board, the appellant must timely file a substantive appeal after issuance of the SOC.  If that occurs, that matter should also be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).



